Title: From George Washington to Elizabeth Parke Custis, 6 January 1796
From: Washington, George
To: Custis, Elizabeth Parke


          
            My dear Betsey.
            Philadelphia 6th Jan. 1796
          
          While you confide in, and do those things which you have reason to believe are pleasing and grateful to me, you may be

assured of an affectionate return. Whenever there is a derilection of them on your part, it will, no doubt, produce a correspondent effect on my part.
          Having fixed these data as the basis of a correspondence which you have solicited, I promise, while you adhere to them, in principle and practice, to answer all your letters in as prompt a manner, as my leisure will permit; and do assure you moreover, that the same candid advice will be given to you as if you were my own daughter.
          In your letter, you say, you shall always be thankful to me for my advice: On what occasions? Am I to wait your explanation, or am I to guess at your meaning? If the former, propound your subjects, and do it with frankness. If the latter, I may wander in the field of conjecture; but with a girl of nineteen, it may not be so difficult to conceive; because Love and its concomitants, are supposed to be always in the foreground.
          Taking love then for the theme, let me ask if you have already drank of this cup; or do you wish to know my description of a person who would be proper to administer it to you? If the first, advice will come too late; for your answer, I am persuaded would be similar to that of a lady of my acquaintance, who asking the opinion of her friend on the propriety of yielding to the addresses of her lover, added, she hoped it would meet her approbation; but concluded “she was resolved to marry him”—If the latter, my description of a suitable character may receive some attention—& upon that ground I proceed, to offer the following sentiments.
          Neither shun by too much coyness, the addresses of a suitable character whom you may esteem; nor encourage them by any advances on your part, however predisposed toward them your inclination may be. The first may discourage, the other may disgust, the man of sensibility.
          Connect yourself with a person of congenial age: for youth and old age, no more than winter & Summer, can be assimilated—the frigidity of the latter, cannot be kept in unison with the warmth of the former: and besides the habits of the two, are widely dissimilar.
          In chusing a partner for life, prefer one of your own countrymen (by this I mean an American) of visible property; whose family is known, & whose circumstances (not depending upon adventitious or fortuitous matters) may not, like a foreigner’s

reduce you to the heart rending alternative of parting with him, or bidding an adieu to your Country, family, and friends for ever.
          In forming a connection of this durability, let the understanding, as well as the passions be consulted; without the approbation of the first, the indulgence of the latter may be compared to the Rose, which will bloom, glow for a while, then fade and die; leaving nothing but thorns behind them.
          There are other considerations, which, tho’ secondary, are, nevertheless, important. Among these, congeniality of temper, is essential; without which, discord will ensue; and that walk must be unpleasant & toilsome, when two persons linked together, cannot move in it without jostling each other. And alas! how often is this found to be the case.
          Next in order to love, you may have placed friendship. On this then I will touch; and it might be sufficient perhaps simply to say of it, as Lord Chatham did on another occasion “that it is” (or ought to be) “a plant of slow growth” otherwise, like the more powerful passion of love, that kindles in a moment and burns furiously, it will consume with its own heat, or evaporate in smoke. Friendship is highly to be prised when it is sincere; but much circumspection is necessary in the choice of a friend before our confidence is given. To enumerate all the requisite qualifications to justify this confidence, would run me into prolixity; and therefore I rather chuse to mention some which ought to be avoided. Talkativeness—Satirests—and intermeddlers in the concerns of others, are of this description. The itch which those of the first class have to be talking, always carry them beyond the limit of prudence. A satirical person, ridicules & exposes the foibles—the persons—& dress of every one—and those who are prying into the concerns of others, & disclosing them under the injunction of secresy, spares no body. No safe friendship can be formed where truth, honor, good sense & prudence are wanting: the discovery of wch is not the work of a moment.
          You have asked my opinion of a certain lady—I answer—that my acquaintance with her is too limited to have formed any—Eulogiums therefore is not be expected; & the contrary might be unjust—But as I have arrived at the end of my paper if not to the finish of my remarks on the foregoing subjects, I will close my letter with the best wishes & affectionate regards of yr friend
          
            Go: Washington
          
         